Citation Nr: 0528107	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  04-36 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a skin disorder of the 
hands, feet, and legs, claimed as secondary to exposure to 
Agent Orange.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The record reflects that the veteran requested an in-person 
hearing before the Board in October 2004.  However, the 
veteran indicated that he no longer wanted a hearing in a 
Hearing Election form dated in October 2004.  Accordingly, 
the veteran's hearing request is withdrawn.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The veteran served in the Republic of Vietnam.  

3.  The medical evidence of record shows that the veteran 
currently suffers from a skin disorder of the hands, feet and 
legs; however, the veteran's skin disorder is not a disease 
associated with exposure to certain herbicide agents as 
enumerated under 38 C.F.R. § 3.309(e).   

4.  The service medical records and private medical records 
show that the veteran's skin disorder was not identified 
during service. 

5.  There is no competent medical evidence of record showing 
that the veteran's skin disorder is etiologically related to 
Agent Orange exposure or otherwise to service.  






CONCLUSION OF LAW

The veteran's skin disorder was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA fulfilled its duty to notify.  In 
correspondence dated in April 2003, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  In addition, the April 2003 VCAA notice advised 
the veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  

The Board acknowledges that the April 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2005).  However, the RO asked the veteran for 
all the information and evidence necessary to substantiate 
his claim-that is, evidence of the type that should be 
considered by VA in assessing his claim.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Mayfield, 19 Vet. App. at 
126-27.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Id.

Furthermore, the RO provided the veteran with a copy of the 
June 2003 rating decision, and the September 2004 Statement 
of the Case (SOC), which included a discussion of the facts 
of the claim, notification of the basis of the decision, and 
a summary of the evidence used to reach the decision.  The 
September 2004 SOC provided the veteran with notice of all 
the laws and regulations pertinent to his claim.  Therefore, 
the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
veteran's service medical records and private treatment 
records dated from August 2002 to October 2002.  The RO also 
verified the veteran's service in the Republic of Vietnam.  
In addition, the RO scheduled a hearing for the veteran 
before the Board.  As noted above, the veteran withdrew his 
request.    

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.


II.	Evidence

The veteran filed a claim for service connection of a skin 
disorder of the hands, feet, and legs in April 2003.  In his 
claim, the veteran explained that his hands, feet, and legs 
were "crusty, split open and itch."  The veteran asserted 
that the condition of his skin was related to his service in 
Vietnam.  

In a statement submitted in April 2003, the veteran reported 
that his feet showed "jungle rot" during military service.  
He also wrote that he did not receive treatment for his feet 
while serving in Vietnam; his first treatment was in July or 
August 2002 at a VA medical center.   He further noted that 
he "loaded agent orange from planes onto trucks" at Saigon 
Airport.   

In his September 2003 notice of disagreement (NOD), the 
veteran contended that exposure to Agent Orange and combat in 
Vietnam caused his skin disorder.  

The veteran's service medical records show no complaints of, 
treatment for, or diagnosis of a skin disorder during active 
military service.  

The DD 214 notes that the veteran served as a track vehicle 
mechanic and earned the Vietnam Service Medal and Vietnam 
Campaign Medal.  

A Port Call Instruction letter reveals that the veteran was 
scheduled to depart the Republic of Vietnam in September 
1968.  

VA treatment records dated from August 2002 to December 2002 
describe the veteran's treatment for a skin disorder of the 
hands, feet, and legs.  

In August 2002, the veteran presented to a VA medical center 
with complaints of "itching in bilateral hands, legs and 
feet".  The veteran explained that he had experienced these 
symptoms since the Vietnam War but had not previously 
received treatment.  Upon examination, a VA examiner noted 
that the veteran demonstrated "extensive confluent macular 
rash on both soles with marked scaling and scattered 
vesicles, scattered pink patches above ankles to thighs."  
The veteran was diagnosed with a chronic rash.  

In September 2002, a VA examiner observed red scaly patches 
on the veteran's hands and feet with thickened dry scales.  
He diagnosed the veteran with chronic hand and foot 
dermatitis.  He additionally noted that the veteran worked 
with concrete so "chronic irritant contact is possible as a 
secondary diagnosis."

In October 2002, the VA examiner noted that the veteran 
showed "thickened scaly hyperkeratotic heels and balls of 
feet bilaterally with some smooth non-scaling erythema noted 
in a moccasin distribution bilaterally."  The veteran 
reported that his "dry scaly lesions" had become worse over 
the last 4 to 6 months.  The examiner diagnosed the veteran 
with palmo-plantar keratoderma.  

In November 2002, the VA examiner noted that the veteran had 
extensive hyperkeratosis throughout soles bilaterally with an 
extremely thick adherent scale.  He also noted that there was 
a small amount of hyperkeratosis with scale to the veteran's 
palms.  His assessment was acquired keratoderma of soles 
bilaterally.  

In December 2002, the veteran complained of itchy areas on 
legs.  The VA examiner observed extensive hyperkeratosis 
throughout soles bilaterally with extremely thick adherent 
scale.  He also noted that the veteran demonstrated erythema 
on his bilateral soles.  The veteran's bilateral palms showed 
more mild hyperkeratosis with a one centimeter fissure on his 
left palm.  In addition, his lower legs had patches of 
pruritic exoriated papules.  The examiner reported that there 
was a slight improvement of the veteran's acquired 
keratoderma.       


III.  	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, 
the veteran must show the following:  (1) that he served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975; (2) that he 
currently suffers from a disease associated with exposure to 
certain herbicide agents enumerated under § 3.309(e); and (3) 
that the current disease process manifested to a degree of 10 
percent or more within the specified time period prescribed 
in § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2004). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  


IV. 	Analysis

The medical evidence of record shows that the veteran 
currently suffers from a skin disorder.  VA treatment records 
document a diagnosis of palmo-plantar keratoderma in October 
2002.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).   

Service records show that the veteran has the requisite type 
of service in the Republic of Vietnam as defined by 38 C.F.R. 
§ 3.307(a)(6)(iii) (2005), and therefore, he is presumed to 
have been exposed to an herbicide agent, Agent Orange, during 
service in the absence of affirmative evidence to the 
contrary.  Nonetheless, the veteran is not entitled to 
presumptive service connection based on exposure to 
herbicides because his currently diagnosed skin disorder is 
not a disease enumerated under C.F.R. § 3.309(e).  McCartt v. 
West, 12 Vet. App. 164 (1999).  Moreover, there is no 
competent medical evidence causally linking the veteran's 
skin disorder to herbicide exposure.    

Although the veteran is not entitled to presumptive service 
connection under 38 C.F.R. § 3.307(a)(6) (2005), he is not 
precluded from an evaluation as to whether he is otherwise 
entitled to service connection on a direct basis under 38 
C.F.R. § 3.303 (2005).  

There are no documented complaints, symptoms or findings of 
skin problems during service.  In addition, the record 
reflects that the veteran did not receive treatment for a 
skin disorder until August 2002, approximately 34 years after 
service.  Furthermore, there is no medical opinion of record 
that links the veteran's currently diagnosed skin disorder to 
his military service.  Based on the foregoing, service 
connection for the veteran's skin disorder is not warranted.  

Therefore, the Board finds that the evidence does not show a 
causal link between the veteran's currently diagnosed skin 
disorder and his military service, including his exposure to 
Agent Orange.  Thus, the preponderance of the evidence is 
against the claim.  As a result, the Board finds that the 
benefit-of-the-doubt doctrine is not applicable, and the 
veteran's claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

  
ORDER

Entitlement to service connection for a skin disorder of the 
hands, feet, and legs, claimed as secondary to exposure to 
Agent Orange, is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


